                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



HLL KRAWCZYSZYN,                                      CASE NO.        1:21 CV 85


        Plaintiff,                                    JUDGE DONALD C. NUGENT


V.                                                    MEMORANDUM OPINION
                                                      AND ORDER
COLUMBIAN LIFE INSURANCE
COMPANY,

        Defendant.



       This matter is before the Court on Defendant's Motion to Dismiss the First Amended


Complaint for Failure to State a Claim.(ECF #17). While styled as a Motion to Dismiss the

First Amended Complaint,the motion in fact seeks only to dismiss count one for declaratory

relief and coimt three for promissory estoppel. For the reasons that follow, Defendant's motion

for partial dismissal ofthe First Amended Complaint is granted in part and denied in part.

                     FACTUAL AND PROCEDURAL BACKGROUND


       Plaintiff brings suit for benefits under a $250,000 life insurance policy(the "Policy")

obtained by her sister, BCim Krawczyszyn ("the Insured"), from Defendant Columbian Life

Insurance Company("CLIC"). Plaintiff was named as the beneficiary imder the policy. CLIC

issued the Policy to the Insured on February 12, 2018. Plaintiff states that her sister shared with

her that the Policy was issued and in full force and effect and requested that the Insured's final

expenses be paid with the proceeds from the Policy.(First Amended Complaint, ECF #12 at Tff
7-8) The insured died on September 20,2018.(Id. at 112)On March 4,2020, CLIC informed

Plaintiff by letter that "due to the material misrepresentations made in the application for

insurance, the claim for benefits is denied and the coverage is rescinded." The letter included a

check representing a refund of all premiums paid to the company for the Policy.(EOF #12-2)

       The First Amended Complaint' asserts four claims:(I) Declaration that the Policy is in

Full Force and Effect;(U)Breach of Contract;(III) Promissory Estoppel; and(IV)Bad Faith

Failure to Honor Terms ofthe Policy. The Motion to Dismiss seeks dismissal of Counts I for

Declaratory Relief and Coimt III for promissory estoppel.

                                  STANDARD OF REVIEW


       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) allows a defendant

to test the legal sufficiency of a complaint without being subject to discovery. See Yuhasz v.

Brush Wellman, Inc., 341 F.3d 559,566(6"* Cir. Ohio 2003). In evaluating a motion to

dismiss, the court must construe the complaint in the light most favorable to the plaintiff,

accept its factual allegations as true, and draw reasonable inferences in favorable ofthe

plaintiff. See Directv, Inc. v. Treesh,487 F.3d 471,476 (6"^ Cir. 2007). The court will not,

however, accept conclusions oflaw or vmwarranted inferences cast in the form offactual

allegations. See Twombly, 550 U.S. at 555; Gregory v. Shelby County,220 F.3d 433,446(6""

Cir. Tenn. 2000). In order to survive a motion to dismiss, a complaint must provide the grounds




Plaintiffs initial complaint asserted claims for declaratory relief(Count I), specific
performance(Cmmt II), breach of contract(Count III), equitable estoppel(Count IV)and
bad faith(Count V). Following Defendant's Motion to Dismiss Counts I, II and IV,
Plaintiff filed the First Amended Complaint(ECF #12) which mooted the first motion to
dismiss.

                                               -2-
ofthe entitlement to relief, which requires more than labels and conclusions, and a formulaic

recitation ofthe elements of a cause of action. BellAtl. Corp. v. Twombly, 127 S. Ct. 1955,

1964-65 (2007). That is,"[f]actual allegations must be enough to raise a right to relief above

the speculative level, on the assumption that all the allegations in the complaint are true (even

if doubtful in fact)." Id. (internal citation omitted); see Association ofCleveland Fire Fighters

V. City ofCleveland, No. 06-3823,2007 WL 2768285, at *2(6'" Cir. Ohio Sept. 25,2007)

(recognizing that the Supreme Court "disavowed the oft-quoted Rule 12(b)(6) standard of

Conley v. Gibson,355 U.S. 41,45-46, 78 S. Ct. 99,2 L. Ed.2d 80(1957)"). Accordingly,the

claims set forth in a complaint must be plausible, rather than conceivable. See Twombly, 127

S. Ct. at 1974.


       On a motion brought under Rule 12(b)(6), the court's inquiry is limited to the content of

the complaint, although matters of public record, orders,items appearing in the record ofthe

case, and exhibits attached to the complaint may also be taken into accoimt. Amini v. Oberlin

College, 259 F.3d 493,502(6'" Cir. Ohio 2001).

                                         DISCUSSION


1. Declaratory Relief


        Count I ofthe First Amended Complaint, titled"Declaration that Policy is in Full

Force and Effect" provides in relevant part:

       17. Insured and Plaintiff paid all premiums and/or otherwise
       satisfied all conditions and covenants and performed all things
       required under the contract between Plaintiff and Defendant.


       18. At the time ofInsured's death, the Policy was in full force and

                                        -3-
        effect.



       19. As the direct result of Defendant's bad faith insurance practices
       and its refusal to recognize the full force and effect ofPlaintiffs
       life insurance Policy, Plaintiff has suffered damages exceeding
       $250,000, exclusive of interest, costs, and attorney's fees.


(ECF #12,in 17-19)

        Defendant moves to dismiss the coxmt for declaratory judgment because Plaintiffs

breach of contract claim has already accrued making the declaratory judgment claim

duplicative. Miami Valley Mobile Health Services, Inc. v. ExamOne Worldwide, Inc., 852

F.Supp.2d 925,938(S.D. Ohio 2012); National Rifle Ass'n v. Magaw, 132 F.3d 272,279(6*^

Cir. 1997).

       Declaratory judgment is t3'pically sought before an injury-in-fact has occurred. National

Rifle Ass'n , 132 F.3d 272,279. "It gives a means by which rights and obligations may be

adjudicated in cases involving an actual controversy that has not reached the stage at which

either party may seek a coercive remedy and in cases in which a party who could sue for

coercive relief has not yet done so." It thereby minimizes "the danger of avoidable loss and

unnecessary accrual of damages." Miami Valley Mobile Health Servs., Inc., 852 F. Supp. 2d

925,938 citing lOB Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice

and Procedure § 2751 (3d ed. 1998). While courts have the discretion to decide whether to

entertain a declaratory judgment action, they typically "deny declaratory reliefif an alternative

remedy is better or more effective." Putman v. Allstate Ins. Co., No. 1:21-CV-14, 2021 WL

1580836, at *3(S.D. Ohio Apr. 22,2021)citing Grand Trunk Western R. Co. v. Consolidated



                                               -A-
Rail Corp., 746 F.2d 323, 326(6th Cir. 1984).

          In Miami Valley, the Defendant unilaterally terminated a licensing agreement between

the parties. Plaintiffs asserted claims for breach of contract, breach ofimplied contract, and

promissory estoppel seeking damages for Defendant's termination ofthe contract along with its

claim for declaratory relief concerning the validity and enforceability ofthe contract at issue.

The Court found that a declaratory judgment concerning the validity and enforceability ofthe

agreements between the parties would not settle the entire controversy because the Plaintiffs

would still need to pursue their other causes of action in contract or tort seeking monetary

damages. Since "the validity and enforceability ofthe contracts have already been placed at

issue. Plaintiffs' claim for damages is a better and more effective remedy" than their request for

declaratory relief and the Court dismissed Plaintiffs' claim for declaratory relief. Miami Valley

Mobile Health Servs., Inc., 852 F. Supp. 2d 925,938. See also, e.g., Jerome-Duncan, Inc. v.

Auto-By-Tel, LLC, 176 F.3d 904,908 (6th Cir. 1999)("it is clear in the present case that a

declaratory judgment would be redundant with the relief already sought for breach of

contract"); McGlone v. Centrus Energy Corp., 2020 WL 4431482, at *16(S.D. Ohio July 31,

2020)(dismissing claim for declaratory judgment as duplicative of plaintiffs claim for breach

of contract); Waldren v. Allstate Vehicle & Prop. Ins. Co., 2020 WL 5214608, at *9(S.D. Ohio

Sept. 1,2020)(same); Transworld Delivery, Inc. v. Fleurop-Interflora, 261 F.Supp.2d 837

(E.D. Mich. 2003)(same); Pakideh v. Ahadi,99 F. Supp. 2d 805, 809(E.D. Mich. 2000)

(same).


       Here Plaintiffs claim for declaratory relief asserts that all premiums had been paid, all

required conditions and covenants performed, and that the Policy was in full force and effect at

                                               -5-
Insured's death. Plaintiff's breach of contract claim asserts that the Policy was in full force and

effect at the Insured's death, Plaintiff gave Defendant timely notice and verification ofthe

insured's death and demanded payment and that Defendant's refusal to pay the proceeds ofthe

Policy was a breach ofthe contract resulting in damages exceeding $250,000. As in Miami

Valley, because Plaintiff has suffered an injury in fact and seeks monetary damages under her

breach of contract claim, the declaratory judgment claim adds nothing to her breach of contract

claim and should he dismissed.


2. Promissory Estoppel


       In Count 111, Plaintiff asserts a claim for promissory estoppel as follows:

       28.    At the time ofInsured's death, the Policy was in full force
       and effect.



       29. Plaintiff and Insured reasonably relied on Defendant's
       explicit and/or implied representations and assurances that the
       Policy was in full force and effect.


       30. It was foreseeable that Plaintiff and Insured would rely on
       Defendant's representations.


       31.    As a result ofInsured and Plaintiffs reliance on Defendant's
       acts and omissions:

               a. Plaintiff and Insured did not seek alternate coverage;

               b. Plaintiff and Insured did not seek to rectify the unknown
                 issues with coverage;

               c. Plaintiff is left without the benefits allocated to assist
               with Insured's funeral and estate expenses; and

       32. Plaintiff was required to retain coimsel and initiate a lawsuit
       in an effort to obtain the funds lawfully owed imder the policy.



                                          -6-
(ECF #12,     28-32)Defendant argues that Plaintiffs promissory esptoppel claim should be

dismissed for two reasons. Firstly, because an insured generally cannot bring a promissory

estoppel claim in a dispute over insurance coverage because the express contract controls. See

O'Neill V. Kemper Ins. Companies,497 F.3d 578,583(6"' Cir. 2007). Secondly, because Plaintiff

has failed to plead facts stating an estoppel claim with particularity sufficient to survive

dismissal, particularly the required element of detrimental reliance.

       In O'Neill, the Plaintiff, an insured vuider a professional liability policy, sought partial

reimbursement for attomeys' fees and costs under the policy. The Sixth Circuit, applying Ohio

law, upheld summary judgment in Insurer's favor on the promissory estoppel claim because in

Ohio,"[wjhere the parties have an enforceable contract and merely dispute its terms, scope, or

effect, one party cannot recover for promissory estoppel..." Id. at 583 quoting Terry Barr Sales

Agency, Inc. v. All-Lock Co., Inc., 96 F.3d 174, 181 (6"' Cir. 1996)(citing Cloverdale Equip. Co.

V. Simon Aerials, Inc., 869 F.2d 934,939(b"* Cir. 1989). Plaintiff argues that Defendant has not

admitted that a valid contract between Plaintiff and Defendant ever existed, thus she should be

permitted to plead promissory estoppel as an alternative to a breach of contract claim.

       Regardless, Defendant argues that Plaintiff fails to allege detrimental reliance sufficient

to state a claim of promissory estoppel. In Talley v. Teamsters Local Number 377,48 Ohio St.2d

142,146,357 N.E.2d 44(1976)(citing Restatement(Second)of Contracts § 90(1973)),the

court discussed promissory estoppel in a dispute over the value of a life insurance policy,"[a]

promise which the promisor should reasonably expect to induce action or forbearance on the part

ofthe promisee or a third person and which does induce such action or forbearance is binding if

injustice can be avoided only by enforcement ofthe promise." Thus,to demonstrate promissory


                                                 -7-
estoppel, the plaintiff must show:"1)a promise, clear and unambiguous in its terms; 2)

reasonable and foreseeable reliance; and 3)injury resulting from the reliance." CSX Tramp., Inc.

V. Occidental Chem. Corp., 130 F.Supp.2d 936,947(S.D.Obio 2001){citingNilavar v. Osborn,

127 Ohio App.3d 1,16,711 N.E.2d 726(1998)). In Talley, the beneficiary's son bad life

insurance through bis Union. Under the collective bargaining agreement the insured was entitled

to a $3000 life insurance policy but the Union fund's clerical staff mistakenly mailed the insured

a pamphlet stating that be was insured for $7000 under the Union fund. The Court of Common

Pleas entered judgment in favor ofthe beneficiary in the amount of$7000. The Court of Appeals

reversed finding no detrimental reliance by either the insured or the beneficiary. The Supreme

Court of Ohio affirmed the Court of Appeals noting that upon its examination ofthe record, the

Court was "unable to discern any action or forbearance on the part of Marvin Talley or bis

beneficiary due to the receipt ofthe pamphlet describing the Plan VII benefit. Talley,48 Ohio

St.2d at 146. While the beneficiary argued that her son could have been, and inferentially was

inhibited,from taking action to purchase additional life insurance because ofthe larger benefit,

the Supreme Court concluded:"[w]e are not persuaded that this purported forbearance is ofa

sufficiently definite and substantial nature so that injustice will result if the 'promise' is not

enforced." Id.


        While a plaintiff may not collect under both a breach of contract and a promissory

estoppel claim, alternative pleading is permitted. Talley was decided at the summaryjudgment

stage after a record had been developed. Here we are at the motion to dismiss stage. While

Plaintiffs allegations regarding detrimental reliance are conclusory at best, at this stage ofthe

proceedings the promissory estoppel claim may remain.



                                                  -8-
                                        CONCLUSION


       For the reasons set forth above, Defendant's Motion for Summary Judgment(ECF #17)is

granted as to Count I for declaratory judgment and denied as to Count III for promissory

estoppel. IT IS SO ORDERED.




                                            DONALD C. NUGENT
                     ^ 1 -I                 United States District jWge
DATED:            3Q,20M




                                              -9-
